UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 06-1912



CLARA SUE HUGHES,

                                                         Petitioner,

          versus


CLINCHFIELD COAL COMPANY; DIRECTOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS,

                                                        Respondents.


On Petition for Review of an Order of the Benefits Review Board.
(06-0138-BLA)


Submitted:   March 19, 2007                 Decided:   April 5, 2007


Before MOTZ and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Clara Sue Hughes, Petitioner Pro Se. Timothy Ward Gresham, PENN,
STUART & ESKRIDGE, Abingdon, Virginia; Patricia May Nece, Emily
Goldberg-Kraft, UNITED STATES DEPARTMENT OF LABOR, Washington,
D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Clara Sue Hughes seeks review of the Benefits Review

Board’s decision and order affirming the administrative law judge’s

denial of black lung benefits pursuant to 30 U.S.C. §§ 901-945

(2000).    Our review of the record discloses that the Board’s

decision   is   based   upon   substantial   evidence   and   is   without

reversible error. Accordingly, we affirm for the reasons stated by

the Board. Hughes v. Clinchfield Coal Co., No. 06-0138-BLA (B.R.B.

July 28, 2006).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                  - 2 -